Title: To Benjamin Franklin from Ezra Stiles, 30 December 1761
From: Stiles, Ezra
To: Franklin, Benjamin


          
            Sir
            Newport, Decr. 30. 1761
          
          I once more attempt to reach you with a Letter, which the Fate of war has I suppose hitherto intirely prevented. We are extremly sorry to know that Mr. Pitt has resigned the Seals: and have scarcely yet learned enough about the Earl of Bute (except from Scotsmen) to form an Idea of him. The only obnoxious Thing in Mr. Pitts Character that any in this Country (except the Jacobites) are toutched with, is his being an Advocate for Exercising the Militia on Sunday—for the Sanctity of the Day apart: this washing up and resting once in a while is healthy—but Training days in New England are the hardest Days work in the year. That Men and Cattle lie by one day in a week or thereabouts I believe beneficial: in a well constituted community for Industry and social Life, I believe 100,000 industrious Farmers or other Laborers would accomplish more work in a year, desisting and resting every seventh day than by incessant and unremitted Labor. And the same holds good of Oxen, Horses. Whether we consider Health, or fruits of Labor, these weekly recruits are necessary for Man and beast—so wise was the mosaic Institution! To me who am a Believer of Revelation, there is another Argument for desisting from Secular Labors on the Lords Day, which doubtless has no Weight with Mr. Pitt.
          But excepting this and some few Reflexions on the dissenters which I hope they do not disserve, Mr. Pitt is deservedly in the highest Reputation among us—I believe never was a Minister of State tread [treated?] with so much honor and Affection by us in New England—we almost idolize him: his being in the privy Council and in the House of Commons, has given us the greatest Confidence as well as Spirit and Alacrity. In short (I hope without Reason, but so it is) we know not how to confide in any one personge below the Crown. We have such an Idea of the universal Corruption, and of the national Jockying, that we fail of feeling assured, with respect to any of the illustrious Personages in public Administration, that they will subordinate their own to the Interest of the public, that they will not sacrifice the great public Interest when it interferes with their own Interest or that of their Friends and Connexions or prospect of Honor Preferment whether at his own high price most may not be bo’t to abandon the National Interest &c. But we believe in Mr. Pitt we have a Confidence in him, in his Integrity and patriot faithfulness to the national Interest, more than his Capacities tho’ extraordinary—I say we have a Confidence in Mr. Pitt, which I do think that I may do him the Honor to resemble to that Confidence which with infinitely greater Justice ought to be and is exercised by the Body of the intelletual World in him who consults for all, with whom is the Guidance and Administration and Guardianship of the universe. I have the honour to be Dear Sir Your most obedient servant
          
            Ezra Stiles
            Dr Franklin London
          
        